DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 01/17/2022 have been considered. As directed by the amendments, claims 1, 3, 7, 12 are amended; claim 17 is canceled; claims 19-20 are withdrawn. Accordingly, an action on the merits follows regarding claims 1-16 and 18.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the first pass-through opening is disposed between the hem end and the first pocket and the first pocket opening”, “the second pass-through opening is disposed between the hem end and the second pocket and second pocket opening” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter: “the first pass-through opening is disposed between the hem end and the first pocket and the first pocket opening”, “the second pass-through opening is disposed between the hem end and the second pocket and second pocket opening” in claim 7.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “the first pass-through opening is disposed between the hem end and the first pocket and the first pocket opening”, “the second pass-through opening is disposed between the hem end and the second pocket and second pocket opening”, which was not described in the specification and the drawings do not show the relationship between the position of the first pass-through opening and the first pocket and/or the position of the second pass-through opening and the second pocket. For example, fig 3 shows the position of the pass through opening at the waist level 64, and fig 4 shows the position of the pocket opening also at the waist level 64. 
Claims 8-16, 18 are rejected as failing to comply with the written description requirement as claims 8-16 and 18 are dependent on claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ducret (EP 1685766)(hereinafter Ducruet) in view of Bugel (US 6131199)(hereinafter Bugel).
Regarding claim 1, Ducruet teaches an outerwear garment (fig 1), comprising: a torso body having an inner surface and an outer surface (fig 1, the jacket has an outer surface and an inner surface), a longitudinal axis and a hem end, the torso body defining a pass-through opening surrounded by the torso body extending through the inner surface and the outer surface (fig 5, the opening opened and closed by the zipper 23, the opening extending through the inner surface and the outer surface of the flap 20 and the main zipper 17 of the jacket) and a pocket opening (pocket 15) extending at least through the outer surface; a waist gaiter (fig 1, a skirt 18) coupled to the inner surface (fig 1); wherein the pass-through opening provides access to a space defined between the pocket and the waist gaiter (figs 1,5, the opening opened and closed by the zipper 23 provides an access to the space between the skirt 18 and the lower part 22 of the jacket).
Ducruet does not explicitly teach a pocket extending inwardly from the outer surface at the pocket opening. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the pocket 15 extending inwardly from the outer surface of the jacket at the pocket opening for the benefit of providing an access to the containing space of the jacket.
Ducruet does not teach the pass-through opening being entirely disposed so that the pocket opening is between the pass-through opening and a closure. However, in the same field of endeavor, Bugel teaches the pocket opening (pocket opening of the pocket 30) is between the pass through opening (slotted opening 28) and the garment closure assembly (zipper 26)(figs 1,5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the position of the pass through opening of Ducruet with the position of the pass through opening of Bugel for the benefit of providing an access for the waist strap of the load carrying member such as a backpack or an airbag without taking off the jacket.
Regarding claim 2, Ducruet does not teach the pass through opening is positioned to receive a waist belt of a backpack worn over the torso body. However, Ducruet teaches the opening is for the harness worn over the torso body without taking off the jacket. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the waist belt of a back pack can be worn over the torso body without taking off the jacket by the pass through opening. It is noted that “the pass-through opening is positioned to receive a waist belt of a back pack worn over the torso body” is the intended use of the claimed invention.
Regarding claim 3, Ducruet teaches a closure assembly for selectively closing the pass-through opening to provide a variable width (fig 5, the opening is closed by the zipper 23 to provide a variable width by adjusting the zipper 23).
Regarding claim 5, Ducruet teaches the torso body comprises a first front torso portion and a second front torso portion, the first front torso portion and the second front torso portion being selectively coupled along the longitudinal axis (fig 1, para [0012], two front portions are connected by the main slide fastener 17, extending vertically over the entire height of the jacket 10).
Regarding claim 6, Ducruet teaches the pocket opening and the pass through opening are disposed along an axis perpendicular to the longitudinal axis (figs 2,3).
Regarding claim 7, Ducruet teaches an outer garment (fig 1) comprising: a torso body having an inner surface and an outer surface and a hem end (fig 1, the jacket has an outer surface and an inner surface), the outer surface defining a first front torso portion, a second front torso portion, a rear torso portion, a first lateral portion extending between the first front torso portion and the rear torso portion on a first side, and a second lateral portion extending between the second front torso portion and the rear torso portion on a second side (fig 2, the jacket 10 at the outer surface has two front torso portions, two lateral portions, and a rear torso portion);
a garment closure assembly disposed along a longitudinal axis of the torso body selectively coupling the first front torso portion and the second torso portion (fig 1, para [0012], two front portions are connected by main slide fastener 17, extending vertically over the entire height of the jacket 10);
a waist gaiter coupled to the inner surface and having a skirt extending around at least a portion of the inner surface (fig 1, a skirt 18 coupled to the inner surface of the jacket 10 and having a layer surrounding the lower torso portion);
wherein the outer surface further defines:
	a first pass through opening extending through the torso body, thereby providing access to a space defined between the torso body and the skirt (fig5, the opening opened and closed by the zipper 23, the opening extending through the inner surface and the outer surface of the lower part 22 of the jacket; the opening opened and closed by the zipper 23 provides an access to the space between the skirt 18 and the lower part 22 of the jacket); and
	 a first pocket opening (an opening of the pocket 15), the first pocket opening providing access to a first pocket (15) disposed within the torso body (fig 2), wherein the space is between the first pocket and the waist gaiter (figs1, 5, as the pocket 15 is at the outer layer, by opening the zipper 23, the user can access to the space between the first pocket 15 and the waist gaiter), 
	a second pass through opening extending through the torso body (fig 5, the opening opened and closed by the zipper 24, the opening extending through the inner surface and the outer surface of the lower part 22 of the jacket), and 
	a second pocket opening (an opening of the pocket 16), the second pocket opening providing access to a second pocket disposed within the torso body (fig 2).
Ducruet does not teach the first pocket disposed laterally between the first pass through opening and the garment closure assembly, the first pass-through opening is disposed between the hem end and the first pocket and first pocket opening; the second pocket disposed laterally between the second pass-through opening and the garment closure assembly and the second pass-through opening is disposed between the hem end and the second pocket and second pocket opening. However, in the same field of endeavor, Bugel teaches the pocket (30) disposed laterally between the first pass through opening (slotted opening 28) and the garment closure assembly (zipper 26)(figs 1,5), the first pass-through opening (28) is disposed between the hem end and the first pocket and first pocket opening (fig 5); the second pocket (30) disposed laterally between the second pass-through opening (28) and the garment closure assembly (26) and the second pass-through opening (28) is disposed between the hem end and the second pocket and second pocket opening (30). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the position of the pass through opening of Ducruet with the position of the pass through opening of Bugel for the benefit of providing an access for the waist strap of the load carrying member such as a backpack or an airbag without taking off the jacket.
Regarding claim 8, Ducruet teaches the first pocket opening and the first pass-through opening are disposed along an axis perpendicular to the longitudinal axis (figs 2,3).
Regarding claim 9, Bugel teaches the first pocket opening disposed between the pass through opening and the garment closure assembly (fig 5, three pockets at two front portions, a pass through opening at the lateral portion of the vest, then the pocket opening disposed between the pass-through opening and the garment closure assembly).
Regarding claim 10, Ducruet teaches the torso body extends from a collar end to the hem end (fig 2). 
	Regarding claim 11, Ducruet teaches the garment closure assembly extends from the collar end to the hem end (fig1, para [0012], the main slide fastener 17 extending vertically over the entire height of the jacket 10).
	Regarding claim 12, Ducruet teaches a pass through closure assembly for selectively closing at least a portion of the first pass-through opening to provide a variable width (fig 5, the opening is selectively closed by the zipper 23 to provide a variable width of the pass through opening .
	Regarding claim 13, Ducruet teaches the first pass-through closure assembly comprises a zipper (fig 5, the zipper 23).
	Regarding claim 15, Ducruet teaches the outerwear garment comprises a jacket (fig 1).
	Regarding claim 16, Bugel teaches the first pass through opening is disposed on the first lateral portion of the body (fig 5, the slotted opening at the lateral portion between the front torso portion and the rear torso portion).
	Regarding claim 18, Bugel teaches the first pass-through opening (28) extends through the first lateral portion and the second pass-through opening (28) extends through the second lateral portion (fig 2). 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ducret (EP 1685766) in view of Bugel (US 6131199), further in view of Picot(US 20150020288)(hereinafter Picot).
Regarding claim 4, Ducruet does not teach the closure assembly comprises a bi-directional zipper assembly. However, in the same field of endeavor, Picot teaches the closure assembly (fig 9A) for selectively closing the access to the inside of the garment at the two side of upper body garment (50) and the closure system comprises a one way or two way zipper (para [0074]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the zipper of Ducruet with the two way zipper of Picot for the benefit of selectively adjusting the opening to get access to the inside of the upper garment.
Regarding claim 14, Ducruet does not teach the zipper comprises a two way zipper. However, in the same field of endeavor, Picot teaches the closure assembly (fig 9A) for selectively closing the access to the inside of the garment at the two side of upper body garment (50) and the closure system comprises a one way or two way zipper (para [0074]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the zipper of Ducruet with the two way zipper of Picot for the benefit of selectively adjusting the opening to get access to the inside of the upper garment.
Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that the pass-through opening of Ducruet is not entirely surrounded by the torso portion (page 7, last sentence of the Remark), the Applicant does not claim the pass-through opening is entirely surrounded by the torso portion; and as seen in fig 5, the pass-through opening of Ducruet is surrounded by the torso portion of the jacket. The Applicant also argues that “access can be provided through the zipper 23/24 but the skirt is lifted to facilitate positioning rather than extending through a pass-through opening”, it is based on the Applicant’s opinion how to use the Ducruet’s jacket. In fact, in fig 4, the harness can pass through the pass-through opening by the zipper 23/24 without lifting the lower part.
	In response to the Applicant’s arguments about Bugel (first paragraph of page 8), the Examiner does not rely on Bugel for teaching a pocket extending inwardly from the outer surface at the pocket opening, the Examiner cited Bugel for modify the position of the pass-through opening relative to the pocket opening. And the Applicant arguments against the Bugel and Ducruet individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In response to the Applicant’s arguments that Ducruet does not teach a closure assembly that closes the pass-through opening to provide a variable width, Ducruet teaches zippers 23/24 to adjust the opening for the strap going through. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732